John A. Fogleman, Justice, dissenting. I cannot agree with the majority’s construction of the governing statute. In my opinion, there is no substantial evidence that a majority of the inhabitants had signed the petition for incorporation. Under Ark. Stat. Ann. § 19-106 (Repl. 1968), the circuit court was required to annul the incorporation if it appeared to its satisfaction that a majority of the inhabitants had not signed the petition. Town of Wrightsville v. Walton, 255 Ark. 523, 501 S.W. 2d 241. The trial judge’s decision does not indicate its basis or his interpretation of the statute. I do not agree with the majority’s sustaining the judgment on its interpretation that the word “inhabitants” in Ark. Stat. Ann. § 19-106 means “qualified electors.” An inhabitant is a person who resides or dwells permanently in a place, as distinguished from a transient lodger or visitor. Webster’s 3rd New International Dictionary; Webster’s New International Dictionary, 2d Edition. See also, Black’s Law Dictionary (DeLuxe 4th Ed.), p. 921. This was the meaning given this word in Wilson v. Lawrence, 70 Ark. 545, 69 S.W. 570. Many meanings have been given the word, such as, an occupier of lands, a resident, a permanent resident, one having a domicile, a citizen, a qualified voter; however, the word should be accorded its ordinary meaning unless the context in which it is used or the nature of the act to be done is such as to indicate that the legislature intended that it be given some other meaning. See Brown v. Rushing, 70 Ark. 111, 66 S.W. 442. We have excluded children when the word adult was used as a limiting adjective. Wilson v. Lawrence, supra. We have also said that children are ex-eluded when the act involved required the signatures of a majority of the male inhabitants, partly because the nature of the proceedings was such that it was illogical to include infant males and exclude females, especially those who were adults. Brown v. Rushing, supra. I find no indication that the General Assembly intended that the word inhabitants in this section of the statute be given anything other than its ordinarily accepted meaning, which requires that children and imbeciles be included, even assuming that their numbers are significant. It is true that in some cases the word “inhabitants” is taken to mean qualified electors. Of course, the context demands that it be given that meaning when an election is involved. No election is involved here. I have already pointed out the contrast which dictated the result in Brown v. Rushing, supra, quoted in the majority opinion. It is also significant, however, that the “nature of the act” there was the sale of lands, and particular emphasis was given in the opinion in Brown to the fact that, generally, a minor male “cannot do any act necessary to be done in the management and disposition of his lands.” Furthermore, I cannot agree with the interpretation given Town of Wrightsville v. Walton, supra. In order to attempt to distinguish this case, the majority resorts to information not available to the bench, bar and public who read the opinion. Nor do I agree with appellees’ argument that Act 635 of 1975 makes the case cited inapplicable. The amendment simply changed the language of § 19-101, so that, instead of requiring a minimum of 20 qualified voters of the area as petitioners for incorporation, regardless of the total number of inhabitants, a minimum of 150 qualified voters is now required. The requirement that the incorporation be annulled in the circuit court if a majority of the inhabitants did not sign the petition was not affected in any way by this act. In the Wrightsville case, we said: We have no way of knowing why the legislature provided that articles of incorporation can be granted by the county court upon petition of twenty qualified electors and then provides that if complaint is timely filed in circuit court, the signatures of a majority of the inhabitants would have to be shown. Nevertheless, we are unable to arrive at any conclusion other than § 19-106 requires the signatures of a majority of the inhabitants. We would point out that the proceeding in circuit court is not an appeal from the county court. The jurisdiction of the circuit court is invoked by the filing of a complaint which, of course, constitutes an entirely new proceeding. I point out that there is no statutory requirement that only qualified electors sign a petition for incorporation. It is only required that there be a minimum of 150 qualified electors included among the signers. The meaning of a statute must be determined from the language used by the legislature, rather than by speculation as to its unexpressed intention. “ ‘The question for the interpreter is not what the Legislature meant, but what its language means.’ ” Hodges v. Dawdy, 104 Ark. 583, 149 S.W. 656. If the General Assembly intended that inhabitants mean qualified electors, it should have said so. The very use of the different terms indicates to me that the legislature intended that they be given different meanings. This is a general rules of statutory construction. See 73 Am. Jur. 2d 417, Statutes, § 236; 82 CJS 638, Statutes, § 329. Pertinent illustrations of the application of the rule are found in Nelson v. Union Wire Rope Corp., 31 Ill. 2d 69, 199 N.E. 2d 769 (1964); Jackson State National Bank v. Merchants’ Bank & Trust Co., 177 La. 975, 149 So. 539 (1933); and Metropolitan Life Ins. Co. v. Mason, 21 F.S. 704 (E. D. Penn. 1937), rev’d. on other grounds, 98 F. 2d 668 (3 Cir., 1938). In the first case cited, the Illinois Supreme Court said: Similarly, the use of the word “employer” in some sections of the act, while using the words “employer, or his insurer” in others, has significance under the rules of construction which state that words employed are to be given their plain meanings, and that the use by the legislature of certain language in one instance and wholly different language in another indicates that different results were intended. *** In the second, the court approached the matter by applying the general rule that no sentence, word or clause should be constructed as without meaning and as surplusage, if a construction can be legitimately found which will give force and effect to, and preserve, all the words of the statute, and said: *** In applying this rule, where possible, the same meaning should not be given to two distinct words, and thereby make one of them a useless repetition of the other, but the appropriate meaning should be given each word with the end in view of giving full effect to the legislative intent. In the last, the court said: *** Giving effect to the canon of statutory construction that each word in the statute must be given a distinct meaning if possible, we construe the word “value” to mean the present or cash surrender value of the policy and the word “amount” to mean the face amount or the amount payable in case of death. *** By applying basic general rules of construction, the words “inhabitant” on the one hand, and “qualified electors” on the other, should be presumed to have different meanings. There is nothing in the language of the statutes to indicate any legislative intent to the contrary. R. C. Moore, who had resided at 11208 Shannon Hills Drive for two years, was one of the petitioners for incorporation. He testified that he had no idea how many inhabitants lived in the area. He said that no one except registered voters over 18 years of age signed the petition and that the signers represented 177 households. William A. Dunkum, one of the appellants, who lives at 14103 Sardis Road, had made an actual count of the dwelling houses in the area. He found 458, some of which were mobile homes. He exhibited a document from the Bureau of Census showing that in its Tract 104, which includes the area proposed for incorporation, there were an average of 3.32 residents per household. Using only 3.2 residents per household, he concluded that there were 1466 inhabitants of the area. He showed the location of each house on a map he prepared in October, 1977. Jean Higgins, an employee of Shannon Hills Water Company, testified that in July, 1977, she sent water bills to 406 residences, and that the company did not serve all the area proposed for incorporation, but she knew of approximately 35 residences in the area to which water was furnished by “District 2,” which bought water from the company on a wholesale basis. George Reissman, a witness for the incorporators, “guessed” that there were less than 500 residents of the area, but admitted that there could be 600 and that he didn’t know how many there were. Appellees seek to show that there was substantial evidence to support the circuit court’s judgment in several ways, none of which have merit. First, they multiply the number of households (177) represented by the signers by 3.2 residents per household and say that this shows that they represented 587.64 inhabitants which was more than a majority of the inhabitants according to the testimony of Reissman. As a matter of fact, this would exceed Reissman’s “guess” as to total population of the area. The fallacies in this approach are obvious. There is nothing whatever in the statutes on incorporation indicating that a single signer, or any number less than all those living in a household, represents or binds everyone in the household. This would be necessary in order for us to sustain this rather unusual theory, for which appellees cite no authority. Furthermore, I do not consider Reissman’s testimony to be substantial evidence of the number of households in the area. To be substantial, evidence must be valid, legal and persuasive. Arkansas Pollution Control Com’n. v. Coyne, 252 Ark. 792, 481 S.W. 2d 322. The conclusion of a witness is not substantial when he gives no satisfactory explanation how he arrived at it and leaves the fact finder to speculation and conjecture in arriving at its conclusion. Arkansas State Highway Com’n. v. Byars, 221 Ark. 845, 256 S.W. 2d 738. Reissman’s testimony on this point was speculative, at best. The only substantial evidence as to the number of inhabitants in the Shannon Hills area is the testimony of Dunkum and Higgins. The lowest number of households which would be indicated by this testimony is 441. The census figures, or at least the figure used by Dunkum, would indicate that there were 1411 inhabitants of the area. If this were the case, then 706 signatures would have been required. Even if Reissman’s guess were considered, for 227 signers to constitute a majority, less than 500 would have to be translated to mean 453 or less. I note'that the last portion of the petition necessary to the incorporation proceeding was filed June 8, 1977. The water company billings in July appear to have been the next billing after the filing of the petition. In spite of the fact that there was testimony that several houses are being built each month, there was no testimony that would indicate that the number of households in July, 1977, was more than double the number in that area as early as May 18, 1977, the first day any of the petitions were filed. This fantastic increase would have been necessary to a finding that 227 signers constituted a majority of the inhabitants calculated according to the only substantial evidence. Appellees argue that appellants have no grounds for appeal to this court because they failed to ask that the trial court make specific findings of fact pursuant to Ark. Stat. Ann. § 27-1744 (Repl. 1962). None of the cases cited by appellees support that argument and I know of no authority that would. I also disagree with the majority’s treatment of the testimony of the county clerk. This testimony \vas not admitted in the trial court. Most of it constituted a proffer only. I agree with the trial judge that when the whole of this testimony is considered, it was rank speculation or the expression of an opinion only. It was without any satsifactory explanation, and should not be considered substantial evidence. I would reverse the judgment. I am authorized to state that Mr. Justice Holt joins in. this opinion.